DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed March 09, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Final Rejection mailed January 10, 2022. Otherwise, Applicant's arguments filed on March 09, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 6 of the Response:
…Office Action conceded that Rädle fails to disclose "an adjuster, the adjuster being configured to be able to change a position of the light provider relative to the detected area, wherein the adjuster is a convex lens or a concave lens for the first beam to pass, and a position of the adjuster relative to the light provider is adjustable" (Office Action, p. 7 - 8). 
The Office Action cited to Liu to account for this noted deficiency in Rädle to disclose this language of claim 1 and cited to paragraphs [0108], [0197], [0201], [0212] of Liu in support thereof (Office Action, p. 7 - 8).

In response, the Examiner would respectfully like to clarify that no such concession was made at the location indicated or otherwise in the Final Rejection mailed January 10, 2022. For at least these reasons Applicant’s elaborations on prior art’s purported shortcomings are moot. Furthermore, a person having ordinary skill in the art at the time of filing would have appreciated that the adjuster taught by Rädle and which is convex lens or a concave lens for the first beam to pass, would change a position of the light source relative to the detected subject such that a position of the adjuster relative to the light provider is adjustable. This is because a person having ordinary skill in the art at the time of filing would have appreciated that it is routine to adjust the position of convex lens or a concave lens relative to the light source in order to carry out the basic function of tracing devices. However, in making the rejection, the Examiner did not merely rely on this well-understood concept that would have been obvious to a person having ordinary skill in art at the time of filing in light of Rädle and therefore cited to Liu in order to clarify that an adjuster being configured to be able to change a position of the light source relative to the detected subject and wherein a position of the adjuster relative to the light source is adjustable would have been obvious to a person having ordinary skill in art at the time of filing. Finally, the Claim Rejections - 35 USC § 103 section of the Final Rejection mailed January 10, 2022, clarifies how Rädle viewed in light of Liu teach each and every limitation of Claims 1-6, 9, and 15-20. For at least these reasons, it is unclear how “neither of the cited references disclose the adjuster as recited in claim 1.”
The Applicant asserts on page 10 of the Response:
The Office Action argued that Rädle teaches that "the adjuster is a convex lens or a concave lens for the first beam to pass" and cited to paragraphs [0047], [0075] and FIGS. 1, 8 and 9 (Office Action, p. 7). Although this portion of Rädle does disclose piano-convex lenses 14a, 14b to focus laser light, it fails to disclose an adjuster, the adjuster being configured to be able to change a position of the light provider relative to the detected area, wherein the adjuster is a convex lens or a concave lens for the first beam to pass, and a position of the adjuster relative to the light provider is adjustable, as recited in claim 1. Additionally, as discussed above, Liu fails to account for this noted deficiency of Rädle with respect to claim 1. Accordingly, neither of the cited references disclose the adjuster as recited in claim 1.

	In response, the Examiner respectfully disagrees with the Applicant’s assertion that, “Liu fails to account for this noted deficiency of Rädle with respect to claim 1 … neither of the cited references disclose the adjuster as recited in claim 1.” The Claim Rejections - 35 USC § 103 section of the Final Rejection mailed January 10, 2022, clearly reasoned that Rädle was relied upon to teach “wherein the adjuster is a convex lens or a concave lens for the first beam to pass” and Liu was relied upon to teach, “wherein the adjuster being configured to be able to change a position of the light source relative to the detected subject … and a position of the adjuster relative to the light source is adjustable.” For at least these, and the reasons described above, it is unclear how Rädle viewed in light of Liu fails to disclose the limitations of claim 1. 

The Applicant asserts on page 10 of the Response:
… the Office Action suggests that it would have been obvious "to combine the optical imaging system taught by Rädle with the teachings of Liu to provide the tracing device as described in claims 1- 6, 9 and 15-20" (emphasis added) this is merely a  generic conclusory statement of obviousness for all of claims 1 - 6, 9 and 15 - 20. With respect to claim 1, for example, there is no discussion about which specific component of the "optical imaging system" of Rädle would have been obvious to modify, which particular portion of "the teachings of Liu" would have been used for said modification and why it would have been obvious to make this particular modification to render claim 1 obvious. The only justification for the proposed combination of Rädle and Liu with respect to these claims is "adjustability" which is vague. Conclusory statements of obvious do not provide a prima facie case of obviousness and thus the rejection of claim 1 is deficient for this additional reason. 

	In response, the Examiner respectfully disagrees the, “only justification for the proposed combination of Rädle and Liu with respect to these claims is ‘adjustability’” because this ignores the remaining portions of the explanation as to why it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the optical imaging system taught by Rädle with the teachings of Liu to provide for the tracing device as described in claims 1-6, 9, and 15-20 of the present disclosure. For at least this reason the Applicant’s arguments are insufficient to show that, “merely a generic conclusory statement of obviousness” was provided. Additionally, the reference to adjustability made in the Final Rejection relies upon MPEP § 2144.04(V)(D) which provides an example of legal precedent that examiners are guided to use as a source of supporting rationale. Furthermore, the key feature at issue, as expressed by the Applicant regards the teaching of  “an adjuster, the adjuster being configured to be able to change a position of the light provider relative to the detected area, wherein the adjuster is a convex lens or a concave lens for the first beam to pass, and a position of the adjuster relative to the light provider is adjustable.” For at least these reasons, a discussion as given in the Claim Rejections - 35 USC § 103 section of the Final Rejection mailed January 10, 2022, explaining the motivation to provide adjustability is particularly relevant. For at least these reasons, it is unclear how the statement of obviousness did not satisfy the requirements of making a prima facie case of obviousness.

Applicant's arguments filed March 9, 2022 have been fully considered. For the reasons discussed above, they are not persuasive. 

/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793